 

AO 199A (Rev. 12/l l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

for the

UNITED STATES DISTRICT CoUR § §§ § D

."':.-~,~_;'3

Eastern District of California DEC 1 1 2018

CLERK, U.S. Dl£"T"|CT COURT
EASTEFlN DlS`l`FllC)T 'nF C~ L|FOHNIA

UNITED STATES OF AMERICA, ev

 

DEPUTV CLL:H'|\

V.

Case No. 1:18-cr-00246 DAD BAM

\/\./\/\/

RUBEN CORTEZ-ROCHA

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States DiStrict Courthouse
Place

2500 Tulare Street, Fresno CA 93721

 

on February 11, 2019 at 1100 p.m. before Magistrate Judge Barbara A. McAuliffe

 

Date' and Time

If blank, defendant Will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

tueeee eeoa/tea Deeet\>o<or
la-la~t@ @ z:,oo…

 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page - of - Pages

CORTEZ-ROCHA, Ruben
Doc. No. 1:18-CR-000246-DAD-BAM-1
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant ls subject to the conditions marked
below:

121 (6) The defendant is placed in the custody of:
Name of person or organization Erelin Cortez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any onditi s of rele se or d' ppéars.
sIGNED:M “ %,

CUSTODIAN
El (7) The defendant must:

|Zl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

121 (b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;

E| (c) reside at a location approved by the PSO, and change your residence without prior approval of PSO;
travel restricted to Central District and Eastern District of California, unless otherwise approved rn
advance by PSO;

121 (d) report any contact with law enforcement to your PSO within 24 hours;

l?l (e) not possess, have 1n your residence, or have access to a firearm/ammunition, destructive device, or

l other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

121 (t) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of

l the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

‘ lZl (g) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
be used;

IZI (h) surrender your passport to the Clerk, United States District Court by Friday, December 14, 2018, and
must not apply for or obtain a passport or any other travel documents during the pendency of this case.

|Zl (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: The full equity, not less than
$9,000, on a 2012 Toyota Camry owned by Erelin Cortez;

121 (i) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. HOME lNCARCERATION: You must remain inside your
residence at all times except for medical needs or treatment, religious services, and court appearances
pre-approved by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

|Zl (k) have your release on bond delayed until 8:00 a.m. on the first working day following the posting of the '
bond.

 

AO 1§9C (Rev. 09/08- EDCA'[Fresno]) Advice of Penalties Page 233 of 2 Pages
ADVICE OF PENALTIES AND SANCTIONS

ro THE DEFENDANT: Q¢“U:_EU @OA¢»C'Z`_, éQUC/_Q_HQ)
YoU ARE ADvisED oF THE FoLLoWiNG PENALTIES AND sANcTioNs:

Vi'olating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i. e. , in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a S250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or inforrnant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court The penalties for tampering, retaliation, or
intimidation are signincantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than S250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than S250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than S l 00,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may- result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

'>< /ZJM @,»¢a

Defendanl 's Signature

Directions to the United States Marshal

( ~/ ) The defendant is ORDERED released after processing.

   

Date: ll 7/,

__\
00

 

_`
~
,-`
0-

Judic al Of;‘icer ’s Si`gnalure

Sheila K. Oberto, U.S. Magistrate lodge

Prin!ed name and title

DlS'l`RIBUTION: COUR'l` DEFENDANT PRETRIAL SERVICE U.S. A'l"l`ORNEY U.S. MARSH.AL

